Citation Nr: 9927477	
Decision Date: 09/24/99    Archive Date: 10/05/99

DOCKET NO.  97-28 931A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1999) for additional disability, including two 
myocardial infarctions, as a result of VA failure to properly 
diagnose and treat a cardiovascular disorder.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1955 to April 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manchester, New Hampshire.


FINDING OF FACT

There is no competent medical evidence of a nexus between the 
veteran's two myocardial infarctions, or his underlying heart 
disease, and VA treatment.


CONCLUSION OF LAW

The claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 1999) for additional disability, 
including two myocardial infarctions, as a result of VA 
failure to properly diagnose and treat a cardiovascular 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by the VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  
38 U.S.C.A. § 1151 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.358 (1998).  For claims filed prior to October 1, 1997, a 
claimant is not required to show fault or negligence in 
medical treatment.  See generally Brown v. Gardner, 115 S.Ct. 
552 (1994).  But see 38 U.S.C.A. § 1151 (West 1991 & Supp. 
1999) (indicating that a showing of negligence or fault is 
necessary for recovery for claims filed on or after October 
1, 1997).

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b)(1) (1998).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  38 C.F.R. 
§ 3.358(b)(2) (1998).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  The mere 
fact of aggravation alone will not suffice to make the 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
training, hospitalization, an examination, or medical or 
surgical treatment.  38 C.F.R. § 3.358(c)(1) and (2) (1998).  
Second, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  38 C.F.R. 
§ 3.358(c)(3) (1998).

However, the initial question which must be answered in this 
case is whether the veteran has presented a well-grounded 
claim for compensation under the provisions of 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 1999).  In this regard, the veteran 
has the burden of submitting evidence "sufficient to justify 
a belief by a fair and impartial individual" that the claim 
is well grounded; that is, the claim must be plausible and 
capable of substantiation.  See 38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990). 

For a claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 1999) to be well grounded, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of incurrence or 
aggravation of an injury or disability as a result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation; and medical 
evidence of a nexus between the asserted injury or disease 
and the current disability.  See generally Jones v. West, 12 
Vet. App. 460 (1999); see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

In this case, the veteran has contended that he sustained two 
myocardial infarctions as a result of the failure of VA 
treatment providers to properly diagnose and treat a 
cardiovascular disorder prior to his myocardial infarctions.  
He asserts that the RO misdiagnosed complaints referable to 
his neck and chest as either orthopedic or gastrointestinal 
problems.  The Board has reviewed the claims file and 
observes that, prior to 1994, the veteran was treated at a VA 
facility for such disorders as neck and back pain and a right 
thigh lipoma.  Private and VA records dated prior to April 
1994 also include findings of labile hypertension and 
borderline hypertension, and note complaints of chest pain.  
For example, in March 1994, the veteran was seen and noted to 
be concerned about a possible abdominal aortic aneurysm.  At 
that time, the veteran also reported intermittent chest pain 
and reported that he was first told of "heart disease" in 
1990-91 because of episodic central chest pain and 
tingling/numbness of the hand, arm and shoulder.  It was 
noted that a previous electrocardiogram showed no myocardial 
infarction and the veteran reported that he was told that it 
was within normal limits.  This examination report notes 
diagnoses of hypertension and angina.  The veteran's 
medications at the time were noted to include nitroglycerin.  
Further testing was recommended.  

On April 6, 1994, he was treated at a VA facility for 
complaints of pain in the head, neck, and shoulder following 
an episode of head trauma which occurred in February 1994.  
He did not complain of chest pain at that time.  The 
diagnosis was post-traumatic headache with muscle spasm.  
Subsequently, he sustained two myocardial infarctions, in 
April and October of 1994, and was treated at Littleton 
Regional Hospital in Littleton, New Hampshire for heart 
disease.  The claims file also includes subsequent records of 
treatment for heart disease from the Dartmouth-Hitchcock 
Medical Center in Lebanon, New Hampshire.  However, none of 
the medical reports of record, notably the veteran's 
hospitalization records, suggests that his myocardial 
infarctions resulted, in part or in whole, from any failure 
of VA treatment providers to properly diagnose or treat his 
heart disease.

Overall, there is no competent medical evidence of record of 
a nexus between the veteran's two myocardial infarctions, or 
his underlying heart disease, and VA treatment.  The only 
evidence of record supporting a nexus between any such 
problems and VA treatment is the lay opinion of the veteran, 
as indicated in the testimony from his October 1997 VA 
hearing.  However, the Board would point out that the veteran 
has not been shown to possess the requisite medical expertise 
needed to render a competent opinion regarding medical 
causation.  See Grottveit v. Brown, 5 Vet. App. at 93; 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

A well-grounded claim must be supported by evidence, not 
merely allegations.  In the present case, the veteran has not 
met his burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1999) for additional disability, including two 
myocardial infarctions, as a result of VA failure to properly 
diagnose and treat a cardiovascular disorder is well 
grounded.  Given the absence of competent medical evidence to 
support the veteran's claim, this claim must be denied as not 
well grounded.  Since this claim is not well grounded, the VA 
has no further duty to assist the veteran in developing the 
record to support his claim.  See Epps v. Gober, 126 F.3d 
1464, 1467-68 (1997). 

The Board also recognizes that the veteran's claim is being 
disposed of in a manner that differs from that employed by 
the RO in the appealed December 1996 rating decision.  The RO 
initially denied this claim on its merits, while the Board 
has denied this claim as not well grounded.  Nevertheless, 
the Board observes that the United States Court of Appeals 
for Veterans Claims has held that no prejudice to the veteran 
results in cases where the RO denies a claim for service 
connection on the merits and does not include an analysis of 
whether the veteran's claim is well grounded, and the Board 
denies the same claim as not well grounded.  See Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996).

Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
veteran's claim well grounded.  The Board has reviewed the 
veteran's March 1997 Social Security Administration decision 
and observes that all of the evidence summarized in that 
decision is included in the records from Littleton Regional 
Hospital and Dartmouth-Hitchcock Medical Center. As such, 
there is no further duty on the part of the VA under 38 
U.S.C.A. § 5103(a) (West 1991) to notify the veteran of the 
evidence required to complete his application.  See McKnight 
v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997).


ORDER

A well-grounded claim not having been submitted, entitlement 
to compensation under 38 U.S.C.A. § 1151 (West 1991 & Supp. 
1999) for additional disability, including two myocardial 
infarctions, as a result of VA failure to properly diagnose 
and treat a cardiovascular disorder is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

